Citation Nr: 1519724	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 23, 2011 for the grant of service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran limited his appeal to the issue identified on the title page.


FINDINGS OF FACT

1.  The Veteran was diagnosed as having diabetes mellitus type II as early as 2005.

2.  The earliest written communication requesting a determination of entitlement or evidencing a belief of entitlement to service connection for diabetes mellitus type II was received by VA on May 24, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 23, 2011, for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  Medical examinations were provided to the Veteran in connection with his claim.  No additional development is necessary as the claim turns on when a claim was filed and when the Veteran had diabetes mellitus.  All records potentially relevant to this matter appear to be of record.  Thus, VA's duty to assist has been met.

II. Legal Criteria for an Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

However, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2014).  The term "covered herbicide diseases" includes diabetes mellitus. 38 C.F.R. § 3.816(b)(2)(i).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Additionally, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective May 8, 2001.  

III. Analysis

Review of the record reflects that the Veteran's claim of service connection for diabetes mellitus type II was received by VA on May 24, 2011 (although it was dated May 23, 2011 as typed by the Veteran's representative, which the RO has set as the effective date).  There are no earlier records showing a formal or informal claim of service connection for diabetes mellitus; however, the Veteran contends that his claim for an increased right knee evaluation in December 2006 should be construed as a claim of service connection.  Specifically, he notes that the VA was in receipt of medical evidence as early as 2005 regarding his diagnosis of diabetes mellitus type II.

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).  The Veteran's claim for an increased evaluation of his service connected right knee did not evidence an intent to file a claim for diabetes mellitus, as it only referenced his right knee, hearing loss and tinnitus.  See 38 C.F.R. § 3.155(a); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (holding that the requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits).  Additionally, the Veteran's diagnosis with diabetes mellitus type II in 2005 cannot constitute an earlier informal claim under 38 C.F.R. § 3.155 because it does not indicate an intent to apply for benefits.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  

Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  Moreover, the mere mention of a condition in a medical record alone, as is the case here, cannot be construed as a claim for service connection.  See MacPhee, 459 F.3d 1323 at 1326-27.  Rather, it was found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  In other, words, in order to invoke 38 C.F.R. § 3.157, the Veteran must already be in receipt of pension, compensation or compensation has been denied because it is non-compensable.  Accordingly, the Board finds that neither the December 2006 claim for an increased evaluation for his right knee nor the VA treatment records can be considered a claim of service connection for the Veteran's current diabetes mellitus II.  

Lastly, this claim also does not fall under the Nehmer-generated exception to the general regulatory criteria governing the effective date of awards for service connection.  As noted above, the regulation applies to claims for disability compensation that were pending before VA on May 3, 1989 or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).  In this case, the record does not show, and the Veteran does not contend, that there was an informal claim, formal claim, or written intent to file a claim of service connection for diabetes prior to May 8, 2001, the date diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis.  Accordingly, this claim does not fall under the Nehmer-generated exception to the general regulatory criteria governing the effective date of awards for service connection.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.

The Board has also considered whether an earlier effective date may be assigned if a grant is based upon a liberalizing law.  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue.  The evidence of record establishes that the Veteran served in Vietnam and was diagnosed with diabetes mellitus in 2005 as shown by VA treatment records.  Earlier VA treatment records from 2003 may have had early diabetes mellitus, but that would still be after the liberalizing law was issued.  As the evidence does not establish that the Veteran met all the criteria of the liberalizing law, namely a diagnosis of diabetes mellitus prior to May 8, 2001, the date diabetes was added to the list of diseases subject to service connection on a presumptive basis; an earlier effective date based on liberalized legislation is not warranted.  See 38 C.F.R. § 3.114(a).  

Accordingly, an effective date earlier than May 23, 2011 for the award of service connection for diabetes mellitus, type II, is not warranted.


ORDER

An effective date prior to May 23, 2011 for the award of service connection for diabetes mellitus, type II, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


